Exhibit 99.1 Asia Pacific Wire and Cable Company Reports First Quarter 2013 Financial Results Q1 2013 net revenues increased 2.7% year-over-year to $101.0 million Net income attributable to APWC shareholders was $0.9 million Earnings per share was $0.06 in Q1 2013 and Q1 2012 $67.8 million in cash and cash equivalents at March 31, 2013 TAIPEI, Taiwan, July 2, 2013 (GLOBE NEWSWIRE) Asia Pacific Wire & Cable Corporation Limited (NASDAQ: APWC) ("APWC" or the "Company"), a leading manufacturer of wire and cable products for the telecommunications and electric-power industries in the Asia-Pacific region, today announced the Company’s financial results for the three months ended March 31, 2013. Financial Summary First Quarter 2013 Financial Results Q1 2013 Q1 2012 CHANGE Revenues $101.0 million $98.3 million +2.7% Gross Profit $7.8 million $9.0 million -13.9% Net Income $0.9 million $0.8 million +2.9% EPS $0.06 $0.06 - * Earnings per share are based on 13.8 million shares in Q1 2012 and Q1 2013. First Quarter 2013 Results Revenues for the year ended March 31, 2013 were $101.0 million, a 2.7% increase from the prior period. Reduced sales of manufactured products including enameled and high voltage wire were partially offset by higher sales of distributed products and SDI projects for the quarter. Revenues for the three months ended March 31, 2013 were as follows: enameled wire sales of $40.0 million, power cable sales of $39.3 million, telecommunication cable sales of $4.8 million, distributed products sales of $16.3 million and SDI (Supply, Delivery and Installation) of wires and cables sales of $0.4 million. Gross profit for the quarter was $7.8 million versus $9.0 million in the year-ago period, representing gross margins of 7.7% and 9.2%, respectively. The reduction in grossmargin percentage is primarily due to lower factory usage in Singapore and China and from the Company’s SDI segment. Selling, general and administrative expenses decreased 5.4% to $7.5 million from $7.9 million due to the retirement of some senior employees in the first quarter last year. Pretax income was $2.9 million in the three months ended March 31, 2012, driven primarily by a $2.2 million foreign exchange gain. Net income attributable to APWC shareholders was $0.9 million for the year compared to $0.8 million in the corresponding period in 2012. Net income per basic and diluted share was $0.06 for both periods. The basic and diluted weighted average shares outstanding were 13.8 million for both periods. Financial Condition As of March 31, 2013, APWC had $67.8 million in cash and cash equivalents, $3.1 million in unrestricted short-term bank deposits, and $11.6 million in restricted short-term bank deposits, totaling $82.5 million, compared to cash and cash equivalents and unrestricted and restricted bank deposits totaling $90.2 million as of March 31, 2012. Total current assets were $313.9 million at March 31, 2013 compared to $330.2 million at December 31, 2012. Working capital was $190.0 million at March 31, 2013. APWC ended March 31, 2013 with total short term bank loans and overdrafts of $37.2 million, down from $57.8 million at December 31, 2012. Shareholders' equity attributable to APWC was $165.2 million at March 31, 2013, compared to $161.7 million at December 31, 2012. APWC generated approximately $11.4 million of cash from operating activities during the first three months of 2013 compared to $5.6 million of cash outflows in the comparable period in 2012. Business Updates Asia Pacific Wire and Cable Company is currently completing its production lines of electronic wire for the electronics and automotive industry markets in China. Each of these sectors is high-growth markets in China. The Company expects to begin its sales efforts in the fourth quarter of the year. About Asia Pacific Wire & Cable Corporation Asia Pacific Wire & Cable Corporation is principally engaged in the manufacture and distribution of telecommunications (copper and fiber optic) and power cable and enameled wire products in the Asia Pacific region, primarily in Thailand, China, Singapore and Australia. The Company manufactures and distributes its own wire and cable products and also distributes wire and cable products ("Distributed Products") manufactured by its principal shareholder, Pacific Electric Wire & Cable Company, a Taiwanese company ("PEWC"). The Company also provides project engineering services in the supply, delivery and installation ("SDI") of power cables to certain of its customers. For more information on the Company, visit http://www.APWCC.com. Information on the Company's Web site or any other Web site does not constitute a portion of this release. Safe Harbor Statement This release contains certain "forward-looking statements" relating to the Company, its business, and its subsidiary companies. These forward looking statements are often identified by the use of forward-looking terminology such as "believes", "expects" or similar expressions. Such forward looking statements involve known and unknown risks and uncertainties that may cause actual results to be materially different from those described herein as anticipated, believed, estimated or expected. Investors should not place undue reliance on these forward-looking statements, which speak only as of the date of this press release. The Company's actual results could differ materially from those anticipated in these forward-looking statements as a result of a variety of factors, including those discussed in the Company's periodic reports that are filed with the Securities and Exchange Commission and available on its website (www.sec.gov). All forward-looking statements attributable to the Company or to persons acting on its behalf are expressly qualified in their entirety by these factors other than as required under the securities laws. The Company does not assume a duty to update these forward-looking statements. Contact: Company Contact: Asia Pacific Wire & Cable Corporation Limited Mr. Frank Tseng, CFO Phone: +886-2-2712-2558 ext. 66 E-mail: frank.tseng@APWCC.com www.APWCC.com Investor Relations Contact: MZ North America John Mattio, SVP
